MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Dec 20 2019, 7:15 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Kristopher Lambright                                     Curtis T. Hill, Jr.
Westville, Indiana                                       Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kristopher Lambright,                                    December 20, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-PC-482
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy Davis,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         02D04-1805-PC-36



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019                    Page 1 of 17
                                             Case Summary
[1]   Kristopher Lambright appeals the post-conviction court’s (“PC Court”) denial

      of his petition for post-conviction relief (“PCR”). We affirm.


                                                    Issues
[2]   Lambright raises numerous issues, which we consolidate and restate as:


              I.      Whether Lambright is entitled to present freestanding
                      claims.

              II.     Whether error occurred during the post-conviction
                      proceedings.

              III.    Whether Lambright was denied the effective assistance of
                      counsel.

              IV.     Whether Lambright’s trial counsel had a conflict of interest.

              V.      Whether Lambright’s guilty plea was knowing, voluntary,
                      and intelligent.


                                                     Facts
[3]   On January 26, 2017, the State charged Lambright with possession of

      methamphetamine, a Level 5 felony, and resisting law enforcement, a Class A

      misdemeanor. On August 15, 2017, Lambright pleaded guilty as charged.

      Pursuant to the plea agreement, on September 22, 2017, the trial court

      sentenced Lambright to concurrent sentences of five years suspended for the

      possession of methamphetamine conviction and one year suspended for the

      resisting law enforcement conviction with three years on probation. The State

      filed petitions to revoke Lambright’s probation on October 3, 2017, and April 5,

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 2 of 17
      2018. On April 9, 2018, the trial court revoked Lambright’s probation and

      ordered him to serve his previously suspended sentence in the Department of

      Correction.


[4]   On May 4, 2018, Lambright filed a pro se petition for PCR, which he later

      amended. 1 On July 11, 2018, the State filed a motion to require Lambright to

      submit his case by affidavit pursuant to Indiana Post-Conviction Rule 1(9)(b),

      which the PC Court granted. The PC Court granted Lambright until

      September 28, 2018, to submit his case by affidavit. Because the public

      defender and another attorney failed to timely comply with the PC Court’s

      orders to produce Lambright’s file, the PC Court granted Lambright until

      November 5, 2018, to submit his case by affidavit. Lambright did not submit

      additional affidavits. The PC Court then entered findings of fact and

      conclusions of law denying Lambright’s petition for PCR. Lambright now

      appeals.


                                                   Analysis
[5]   Lambright appeals the PC Court’s denial of his petition for PCR. Post-

      conviction proceedings are civil proceedings in which a petitioner may present

      limited collateral challenges to a conviction and sentence. Gibson v. State, 133
N.E.3d 673, 681 (Ind. 2019); Ind. Post-Conviction Rule 1(1)(b). The petitioner




      1
       Although the Public Defender of Indiana later filed an appearance, the appearance was withdrawn on July
      10, 2018, and Lambright proceeded pro se.

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019             Page 3 of 17
      bears the burden of establishing his claims by a preponderance of the evidence.

      Gibson, 133 N.E.3d at 681; P-C.R. 1(5). When, as here, the petitioner appeals

      from a negative judgment denying post-conviction relief, he “must establish that

      the evidence, as a whole, unmistakably and unerringly points to a conclusion

      contrary to the post-conviction court’s decision.” Gibson, 133 N.E.3d at 681.

      When a petitioner fails to meet this “rigorous standard of review,” we will

      affirm the post-conviction court’s denial of relief. Id. Under this standard of

      review, “[we] will disturb a post-conviction court’s decision as being contrary to

      law only where the evidence is without conflict and leads to but one conclusion,

      and the post-conviction court has reached the opposite conclusion.” Pruitt v.

      State, 903 N.E.2d 899, 905 (Ind. 2009).


                                          I. Freestanding Claims

[6]   Lambright argues that: (1) he was subjected to double jeopardy violations when

      initial charges against him were dismissed and recharged under a different

      cause number; (2) he was not given the opportunity to review his presentence

      investigation report before sentencing; and (3) he was not allowed

      unencumbered access to discovery during the trial court proceedings.


[7]   “It is well settled that a person who pleads guilty cannot challenge the propriety

      of the resulting conviction on direct appeal; he or she is limited on direct appeal

      to contesting the merits of a trial court’s sentencing decision, and then only

      where the sentence is not fixed in the plea agreement.” Alvey v. State, 911
N.E.2d 1248, 1249 (Ind. 2009). “When a judgment of conviction upon a guilty

      plea becomes final and the defendant seeks to reopen the proceedings, the
      Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 4 of 17
      inquiry is normally confined to whether the underlying plea was both counseled

      and voluntary.” Id. Lambright’s freestanding claims can only be considered

      when framed as a claim of ineffective assistance of counsel or as part of his

      claim that his guilty plea was not knowing, voluntary, and intelligent. See, e.g.,

      Mays v. State, 790 N.E.2d 1019, 1022 (Ind. Ct. App. 2003) (holding that, “by

      pleading guilty, Mays waived his right to directly challenge his convictions as

      violative of double jeopardy”); Alvey, 911 N.E.2d at 1251 (holding that the

      defendant’s “guilty plea foreclosed his right to appeal the denial of the motion

      to suppress”). The PC Court properly denied Lambright relief on his

      freestanding claims of error.


                                     II. Post-Conviction Procedures

[8]   Lambright makes several arguments concerning the procedures used during his

      post-conviction proceedings. We will address each separately.


                                            A. Change of Judge

[9]   Lambright argues that the PC Court erred by denying his motion for change of

      judge. “The ruling on a motion for change of judge is reviewed under the

      clearly erroneous standard.” Garland v. State, 788 N.E.2d 425, 433 (Ind. 2003).

      Indiana Post-Conviction Rule 1(4)(b) provides in part:


              Within ten [10] days of filing a petition for post-conviction relief
              under this rule, the petitioner may request a change of judge by
              filing an affidavit that the judge has a personal bias or prejudice
              against the petitioner. The petitioner’s affidavit shall state the
              facts and the reasons for the belief that such bias or prejudice
              exists, and shall be accompanied by a certificate from the

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 5 of 17
               attorney of record that the attorney in good faith believes that the
               historical facts recited in the affidavit are true. A change of judge
               shall be granted if the historical facts recited in the affidavit
               support a rational inference of bias or prejudice. For good cause
               shown, the petitioner may be permitted to file the affidavit after
               the ten [10] day period.


[10]   Under the rule, the PC Court is disqualified from hearing a case only if the

       judge holds “a personal bias or prejudice.” Ind. Post-Conviction Rule 1(4)(b).

       “Typically, a bias is ‘personal’ if it stems from an extrajudicial source—

       meaning a source separate from the evidence and argument presented at the

       proceedings.” Lambert v. State, 743 N.E.2d 719, 728 (Ind. 2001), cert. denied, 534
U.S. 1136, 122 S. Ct. 1082 (2002). The court’s adverse rulings on judicial

       matters do not indicate a personal bias toward a defendant. Harrison v. State,

       707 N.E.2d 767, 790 (Ind. 1999), cert. denied, 529 U.S. 1088, 120 S. Ct. 1722

       (2000).


[11]   On May 7, 2018, Lambright filed a motion for change of judge, which the PC

       Court denied. In his motion, however, Lambright noted that he was not

       accusing the PC Court judge of “any wrongdoing.” Appellant’s App. Vol. II p.

       125. Lambright stated, “From what I’ve seen she is kind and conscientious . . .

       . It just so happens that I am convinced she has the wrong impression of me,

       and has ruled according to that impression in my case.” Id. at 126. Lambright




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 6 of 17
       failed to allege any personal bias or prejudice by the PC Court judge, and the

       PC Court did not abuse its discretion by denying Lambright’s motion. 2


                                       B. Lack of Evidentiary Hearing

[12]   Lambright argues that the PC Court should have held an evidentiary hearing on

       his petition for PCR. Lambright relies on Indiana Post-Conviction Rule

       1(4)(g), which provides:


                The court may grant a motion by either party for summary
                disposition of the petition when it appears from the pleadings,
                depositions, answers to interrogatories, admissions, stipulations
                of fact, and any affidavits submitted, that there is no genuine
                issue of material fact and the moving party is entitled to
                judgment as a matter of law. The court may ask for oral
                argument on the legal issue raised. If an issue of material fact is
                raised, then the court shall hold an evidentiary hearing as soon as
                reasonably possible.


[13]   The State, however, requested that Lambright submit his case by affidavit

       pursuant to Indiana Post-Conviction Rule 1(9)(b), which provides in part:


                In the event petitioner elects to proceed pro se, the court at its
                discretion may order the cause submitted upon affidavit. It need
                not order the personal presence of the petitioner unless his




       2
        On appeal, Lambright adds additional allegations based on occurrences during the post-conviction
       proceedings. It appears that these events occurred after Lambright filed his motion for change of judge.
       There is no indication that Lambright renewed his motion or that the events were the result of bias or
       prejudice by the trial court judge.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019                 Page 7 of 17
               presence is required for a full and fair determination of the issues
               raised at an evidentiary hearing.


       This rule “clearly and plainly provides that when a petitioner proceeds pro se,

       the PCR court has the discretion to order the cause submitted upon affidavit.”

       Smith v. State, 822 N.E.2d 193, 201 (Ind. Ct. App. 2005), trans. denied. “[I]f the

       PCR court orders the cause submitted by affidavit under Rule 1(9)(b), it is the

       court’s prerogative to determine whether an evidentiary hearing is required,

       along with the petitioner’s personal presence, to achieve a ‘full and fair

       determination of the issues raised[.]’” Id.


               [W]here the PCR court orders the parties to proceed by affidavit
               under Rule 1(9)(b), the court may also determine that the
               petitioner’s personal presence at an evidentiary hearing is
               required. But we hold that the decision whether to hold an
               evidentiary hearing for a “full and fair determination of the issues
               raised,” like the decision to proceed by affidavit, is best left to the
               PCR court’s discretion. . . . [C]onsistent with our holding in
               [Fuquay v. State, 689 N.E.2d 484, 486 (Ind. Ct. App. 1997), trans.
               denied], we will review the PCR court’s decision to forego an
               evidentiary hearing when affidavits have been submitted under
               Rule 1(9)(b) under an abuse of discretion standard.


       Id.


[14]   According to Lambright, genuine issues of material fact existed, which

       warranted an evidentiary hearing. Lambright, however, has failed to

       specifically identify any of the alleged genuine issues of material fact and failed

       to demonstrate that an evidentiary hearing was necessary for a full and fair



       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 8 of 17
       determination of the issues. The PC Court did not abuse its discretion by

       requiring Lambright to submit his case by affidavit.


                                                 C. Discovery

[15]   Next, Lambright argues that he was not provided with requested discovery

       during his post-conviction proceedings. We will not reverse a PC Court’s

       decision on discovery absent an abuse of discretion. Harris v. State, 762 N.E.2d
163, 169 n.4 (Ind. Ct. App. 2002), trans. denied.


[16]   The PC Court granted Lambright until September 24, 2018, to submit his

       affidavits. When Lambright filed a motion to compel the Public Defender and

       his former attorney to produce portions of his case file, the PC Court granted

       the motion to compel and extended the deadline for Lambright to submit

       affidavits to November 5, 2018. On October 9, 2018, Lambright’s former

       attorney filed a notice of compliance notifying the PC Court that Lambright’s

       file was mailed to Lambright on October 4, 2018. Lambright did not amend his

       previously filed affidavits and did not file any new affidavits.


[17]   Lambright fails to show that a discovery violation occurred or, even if such a

       violation occurred, how he was prejudiced. Lambright has failed to

       demonstrate that the PC Court abused its discretion.


                              III. Ineffective Assistance of Trial Counsel

[18]   Lambright appeals the PC Court’s denial of his claim of ineffective assistance of

       trial counsel. To prevail on a claim of ineffective assistance of counsel, a

       petitioner must demonstrate both that his or her counsel’s performance was
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 9 of 17
       deficient and that the petitioner was prejudiced by the deficient performance.

       Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000) (citing Strickland v.

       Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984)), cert. denied, 534
U.S. 830, 122 S. Ct. 73 (2001).


[19]   A counsel’s performance is deficient if it falls below an objective standard of

       reasonableness based on prevailing professional norms. Woodson v. State, 961
N.E.2d 1035, 1041 (Ind. Ct. App. 2012), trans. denied. A strong presumption

       arises that counsel rendered adequate assistance and made all significant

       decisions in the exercise of reasonable professional judgment. McCullough v.

       State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. “[A] defendant

       must offer strong and convincing evidence to overcome this presumption.” Id.

       Isolated poor strategy, inexperience, or bad tactics do not necessarily constitute

       ineffective assistance. Id.


[20]   In analyzing prejudice in the context of a guilty plea, we review such ineffective

       assistance of counsel claims under Bobadilla v. State, 117 N.E.3d 1272, 1287

       (Ind. 2019). “[T]he prejudice inquiry is a subjective test, turning upon whether

       that particular defendant’s special circumstances support his claim that, had he

       been properly advised, he would have rejected the plea and insisted on going to

       trial.” Bobadilla, 117 N.E.3d at 1287. “[T]he ultimate result at trial (conviction

       versus acquittal) is not the determinative factor in these prejudice inquiries . . .

       .” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 10 of 17
[21]   Here, Lambright claims that his trial counsel was ineffective by failing to: (1)

       properly communicate with Lambright; (2) conduct a thorough, independent

       investigation of the offense; (3) interview and/or depose witnesses; and (4)

       inform Lambright of the grounds for requesting a withdrawal of his guilty plea.

       Lambright also seems to argue that his trial counsel coerced him into entering a

       guilty plea.


[22]   Lambright has failed to present any special circumstances whatsoever that he

       would not have pleaded guilty if his trial counsel had performed differently. In

       fact, we note that the trial court expressed reluctance to approve the plea

       agreement because it was so favorable to Lambright. The PC Court’s denial of

       Lambright’s ineffective assistance of counsel claim is not clearly erroneous.


                                           IV. Conflict of Interest

[23]   Lambright also claims that his trial counsel had a conflict of interest because:

       (1) he was responsible for one hundred sixty-four open cases at the time; (2)

       “Lambright’s case would have provided counsel with a delayed and reduced

       payment compared to cases wherein Counsel was retained”; and (3) the deputy

       prosecutor later entered into private practice with trial counsel. Appellant’s Br.

       p. 35.


[24]   The constitutional right to effective assistance of counsel includes

       representation free from conflicts of interests. Gibson v. State, 133 N.E.3d 673,

       698 (Ind. 2019) (citing Wood v. Georgia, 450 U.S. 261, 271, 101 S. Ct. 1097,

       1103 (1981)). To prevail on a claim of conflict of interest, the defendant must


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 11 of 17
       demonstrate to the post-conviction court that trial counsel had an actual conflict

       of interest and that the conflict adversely affected counsel’s performance.

       Shepherd v. State, 924 N.E.2d 1274, 1287 (Ind. Ct. App. 2010), trans. denied.


               An adverse effect on performance caused by counsel’s failure to
               act requires a showing of (1) a plausible strategy or tactic that was
               not followed but might have been pursued; and (2) an
               inconsistency between that strategy or tactic and counsel’s other
               loyalties, or that the alternate strategy or tactic was not
               undertaken due to the conflict.


       Id. Lambright has presented no evidence that his trial counsel had an actual

       conflict of interest or that the alleged conflict adversely affected counsel’s

       performance.


[25]   Moreover, even if a petitioner demonstrates an actual conflict that adversely

       affected counsel’s performance, we must still determine whether prejudice

       exists. In Gibson, our Supreme Court considered whether the defendant is

       required to show prejudice in a conflict-of-interest claim or whether such

       prejudice is presumed. See Gibson, 133 N.E.3d at 698-99 (comparing the

       presumption of prejudice standard in Cuyler v. Sullivan, 446 U.S. 335, 349-50,

       100 S. Ct. 1708, 1719 (1980), with the prejudice standard in Strickland). The

       Court noted that conflict-of-interest claims typically arise where counsel

       represented multiple defendants in the same case, “because of counsel’s

       representation of a hostile witness, because of counsel’s personal legal

       problems, or because of counsel’s previous role as judge pro tempore in the

       same case.” Id. at 699.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 12 of 17
               Not all conflicts of interest, however, present the same concerns.
               Unlike the high risk of harm imposed on at least one client in
               multiple-representation cases, a conflict implicating counsel’s
               personal interests only (e.g., media rights or future referrals) need
               not compromise the duty of loyalty—that is, counsel may still act
               in the client’s best interest even if detrimental to counsel’s best
               interest. So, the question is whether a particular conflict-of-
               interest claim warrants application of the lower burden under
               Cuyler or the traditional prejudice standard under Strickland.


       Id. The Court concluded that Gibson’s conflict of interest argument fell under

       the standard Strickland analysis for prejudice. Id.


[26]   Gibson’s conflict of interest argument was similar to Lambright’s argument.

       Gibson argued that “his cases proceeded under a conflict of interest, the

       loyalties of trial counsel divided between Gibson himself and the Floyd County

       Public Defender’s Office” and that “[e]ffective legal representation in a

       resource-consuming capital case . . . stands irreconcilably at odds with trial

       counsel’s duty, as Chief Public Defender, to ensure the efficient administration

       of public funds.” Id. at 698. As a result, we also conclude that Lambright’s

       conflict of interest argument falls under the standard Strickland analysis for

       prejudice. Lambright has failed to identify any prejudice whatsoever as a result

       of the alleged conflicts of interest. The PC Court’s denial of this claim is not

       clearly erroneous.


                                         V. Voluntary Guilty Plea

[27]   Finally, Lambright argues that his guilty plea was not knowing, intelligent, and

       voluntary. “A valid guilty plea depends on ‘whether the plea represents a

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 13 of 17
       voluntary and intelligent choice among the alternative courses of action open to

       the defendant.’” Gibson, 133 N.E.3d at 697 (quoting Hill v. Lockhart, 474 U.S.
52, 56, 106 S. Ct. 366, 369 (1985)). In furtherance of this objective, the Indiana

       Code 35-35-1-2 provides, in part, that the court accepting the guilty plea shall

       determine whether the defendant: (1) understands the nature of the charges; (2)

       has been informed that a guilty plea effectively waives several constitutional

       rights, including trial by jury, confrontation and cross-examination of witnesses,

       the right to subpoena witnesses, and proof of guilt beyond a reasonable doubt

       without self-incrimination; and (3) has been informed of the maximum and

       minimum sentence for the crime charged. See Diaz v. State, 934 N.E.2d 1089,

       1094 (Ind. 2010). In assessing the voluntariness of the plea, we review “all the

       evidence before the post-conviction court, ‘including testimony given at the

       post-conviction trial, the transcript of the petitioner’s original sentencing, and

       any plea agreements or other exhibits which are part of the record.’” Id.

       (quoting State v. Moore, 678 N.E.2d 1258, 1266 (Ind. 1997), cert. denied, 523 U.S.
1079, 118 S. Ct. 1528 (1998)).


[28]   According to Lambright, his guilty plea was not knowing, voluntary, and

       intelligent because: (1) he only read and signed the signature page of the plea

       agreement, not the first page, which contained ten terms and conditions; (2) he

       “had no opportunity to discuss the written plea with Counsel because of the

       manner in which the written plea was presented to Lambright”; (3) “the Trial

       Court’s purported threat to continue Lambright’s trial for at least ninety (90)

       days, holding Lambright in jail for the duration of said continuance, coerced


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 14 of 17
       Lambright into signing said guilty plea agreement/contract making it

       involuntary”; and (4) “Counsel’s promise that Lambright would not be

       sentenced to HOPE probation was an improper inducement.” 3 Appellant’s Br.

       pp. 37-38.


[29]   Lambright’s claims are not supported by the record. At the guilty plea hearing,

       the trial court advised Lambright of his rights, and the following discussion

       occurred:


               Q [Trial Court] I have in front of me a plea agreement that
               appears to have your signature on it. Did you sign it?


               A [Lambright] Yes, Your Honor.


               Q Did you read it before you signed it?


               A Yes, Your Honor.


               Q Did you discuss with your attorney before you signed it?


               A Yes, Your Honor.


               Q That reads: You’ll be convicted and sentenced as a level 5
               felony in count I and as a Class A misdemeanor in count II.
               Count I sentenced to five (5) years suspended; count II, to one (1)
               year suspended; placed on probation for three (3) years; counts
               shall run concurrent with each other. The Court has the



       3
        HOPE probation is a “one year intense probation supervision program” operated by the Allen Superior
       Court. See www.allensuperiorcourt.us/criminal/hope-program (last visited Dec. 11, 2019).

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019           Page 15 of 17
        authority to impose any fines, costs, standard or special
        conditions of probation it deems proper; pay a $100.00 public
        defender fee. Is that your understanding of the agreement?


        A Yes, Your Honor.


                                             *****


        Q Have you received any promises, other than the plea
        agreement, or been given anything of value to cause you to plead
        guilty?


        A No, Your Honor.


        Q Has anyone forced or threatened you to cause you to plead
        guilty?


        A No, Your Honor.


        Q Do you feel that your plea of guilty is your own free and
        voluntary act?


        A Yes, Your Honor.


        Q Are you satisfied with your attorney and do you feel that he is
        properly representing you?


        A Yes, Your Honor.


Tr. pp. 17-18.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 16 of 17
[30]   Although Lambright argues that he did not see the first page of the plea

       agreement, the first page of the plea agreement contained all of the terms of the

       agreement, i.e., the charges to which Lambright pleaded guilty, the sentences

       for both convictions, and the trial court’s discretion to impose fines, costs, and

       standard and special conditions of probation. Moreover, the trial court

       reviewed these terms with Lambright at the guilty plea hearing. The transcript

       of the guilty plea hearing makes it clear that Lambright was not coerced into

       entering into the plea agreement and that Lambright was acting voluntarily.

       The PC Court concluded that Lambright “has not shown that his guilty plea

       was not entered knowingly, intelligently, and voluntarily.” App. Vol. III p.

       148. Lambright has failed to demonstrate that the PC Court’s conclusion is

       clearly erroneous.


                                                 Conclusion
[31]   The PC Court’s denial of Lambright’s petition for PCR is not clearly erroneous.

       We affirm.


[32]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-482 | December 20, 2019   Page 17 of 17